Citation Nr: 1309624	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  09-14 373	)	DATE
	)

On appeal from the
Department of Veterans Affairs 



ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002, Supp. 2012); 38 C.F.R. § 20.904 (2012).    

In October 2012, the Board of Veterans' Appeals (Board) issued a decision that, in part, remanded the issue of entitlement to an effective date earlier than August 2, 2010 for the grant of service connection for post traumatic stress disorder (PTSD).  The remand had noted that the RO, in a June 2011 rating decision, had granted the Veteran's claim for service connection for PTSD and had assigned this disorder a 70 percent disability evaluation.  In July 2011, the Veteran had expressed his disagreement with the effective date assigned.  The Board stated that, while the Veteran had submitted a notice of disagreement, the RO had failed to provide him with a Statement of the Case (SOC).  Therefore, the claim was remanded for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In November 2012, the RO contacted the Board and pointed out that, contrary to the statement in the remand, the RO had in fact provided a SOC to the Veteran in April 2012.  Because of this fact, the purpose for the remand to the RO has been rendered moot and that remand will hereby be vacated.

It is also noted that the October 2012 Board decision had denied entitlement to an effective date earlier than May 24, 2007 for the award of service connection for right and left lower extremity peripheral neuropathy.  This vacatur does not affect that part of the October 2012 Board decision.

Accordingly, the October 2012 Board decision addressing the issue of entitlement to an effective date earlier than August 2, 2010 for the grant of service connection for PTSD is vacated.




	                        ____________________________________________
	DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals


